730 So.2d 419 (1999)
Stephen J. KLARICH, Appellant,
v.
STATE of Florida, Appellee.
No. 98-172.
District Court of Appeal of Florida, Fifth District.
April 23, 1999.
James B. Gibson, Public Defender, and Susan A. Fagan, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Maximillian J. Changus, Assistant Attorney General, Daytona Beach, for Appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We grant rehearing, withdraw our original opinion and substitute the following in its place.
Appellant contends that certain special conditions of his probation order are illegal and thus should be set aside. However, appellant made no objection to these conditions at the trial level nor did he file a motion to amend the probation order. Thus, his contentions have not been preserved for appeal. See § 924.051(3), Fla. Stat. (1997); Fla. R.App. P. 9.140(d); Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998), rev. granted, 718 So.2d 169 (Fla.1998); Mason v. State, 698 So.2d 914 (Fla. 4th DCA 1997). The errors complained of here do not appear to be fundamental in nature.
AFFIRMED.
GRIFFIN, C.J., W. SHARP, J., and ORFINGER, M., Senior Judge, concur.